UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04892 Templeton Growth Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 05/31/15 Item 1. Schedule of Investments. Templeton Growth Fund, Inc. Statement of Investments, May 31, 2015 (unaudited) Industry Shares Value Common Stocks 96.5% Canada 0.1% Suncor Energy Inc. Oil, Gas & Consumable Fuels 419,400 $ 12,252,021 China 1.7% China Mobile Ltd. Wireless Telecommunication Services 4,859,500 64,178,705 China Telecom Corp. Ltd., ADR Diversified Telecommunication Services 735,230 49,275,115 Kunlun Energy Co. Ltd. Oil, Gas & Consumable Fuels 154,862,700 167,974,064 281,427,884 Denmark 0.6% a FLSmidth & Co. AS Construction & Engineering 2,095,190 104,157,877 France 8.9% AXA SA Insurance 8,817,061 221,964,390 BNP Paribas SA Banks 3,558,980 214,770,558 Cie Generale des Etablissements Michelin, B Auto Components 2,311,009 247,717,986 Credit Agricole SA Banks 14,535,330 217,091,944 Sanofi Pharmaceuticals 2,535,687 248,345,669 Technip SA Energy Equipment & Services 1,228,000 81,066,266 Total SA, B Oil, Gas & Consumable Fuels 4,668,754 235,810,059 1,466,766,872 Germany 5.2% b Commerzbank AG Banks 4,854,510 64,611,291 b Deutsche Lufthansa AG Airlines 15,394,331 216,476,316 Merck KGaA Pharmaceuticals 1,987,384 212,591,824 Metro AG Food & Staples Retailing 5,118,650 177,669,710 SAP SE Software 193,410 14,319,042 Siemens AG Industrial Conglomerates 1,596,669 168,007,753 853,675,936 India 0.3% Hero Motocorp Ltd. Automobiles 1,060,531 44,868,427 Ireland 1.9% CRH PLC Construction Materials 11,066,095 310,252,052 c CRH PLC, 144A Construction Materials 326,292 9,148,012 319,400,064 Israel 2.3% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 6,159,610 370,192,561 Italy 2.0% Eni SpA Oil, Gas & Consumable Fuels 6,671,477 120,126,976 UniCredit SpA Banks 29,238,098 204,610,609 324,737,585 Japan 2.8% Konica Minolta Inc. Technology Hardware, Storage & Peripherals 11,948,500 150,962,878 Nissan Motor Co. Ltd. Automobiles 20,118,600 210,823,410 SoftBank Corp. Wireless Telecommunication Services 708,400 42,507,996 Toyota Motor Corp. Automobiles 730,010 50,610,419 454,904,703 Netherlands 4.1% Aegon NV Insurance 15,829,990 120,535,823 Akzo Nobel NV Chemicals 2,972,140 226,441,137 ING Groep NV, IDR Banks 12,108,051 199,196,027 Koninklijke Philips NV Industrial Conglomerates 1,868,851 50,927,635 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Growth Fund, Inc. Statement of Investments, May 31, 2015 (unaudited) (continued) b QIAGEN NV Life Sciences Tools & Services 3,422,165 83,763,676 680,864,298 Portugal 0.9% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 13,080,490 154,048,828 Russia 1.0% Mining and Metallurgical Co. Norilsk Nickel OJSC, ADR Metals & Mining 9,171,571 161,557,223 Singapore 2.8% DBS Group Holdings Ltd. Banks 8,010,734 120,623,002 b Flextronics International Ltd. Electronic Equipment, Instruments & Components 11,802,010 143,394,421 Singapore Telecommunications Ltd. Diversified Telecommunication Services 63,658,000 195,013,567 459,030,990 South Korea 5.2% Hyundai Motor Co. Automobiles 556,919 78,981,422 KB Financial Group Inc. Banks 4,960,243 179,202,747 POSCO Metals & Mining 575,778 126,101,635 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 403,050 472,835,787 857,121,591 Spain 1.3% Telefonica SA Diversified Telecommunication Services 14,874,905 210,479,432 Sweden 1.7% Ericsson, B Communications Equipment 8,281,470 92,934,565 Getinge AB, B Health Care Equipment & Supplies 7,932,270 191,704,974 284,639,539 Switzerland 4.8% Credit Suisse Group AG Capital Markets 8,803,397 233,327,254 Roche Holding AG Pharmaceuticals 1,057,688 310,829,840 Swiss Re AG Insurance 2,652,800 238,225,589 782,382,683 Thailand 0.3% Bangkok Bank PCL, fgn. Banks 8,099,000 43,713,464 Turkey 1.0% Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services 14,355,442 158,196,971 United Kingdom 11.0% Aviva PLC Insurance 14,458,222 115,686,531 BAE Systems PLC Aerospace & Defense 14,860,062 116,971,235 BP PLC Oil, Gas & Consumable Fuels 23,130,712 159,358,767 GlaxoSmithKline PLC Pharmaceuticals 9,366,358 208,083,198 a HSBC Holdings PLC Banks 22,977,340 219,888,777 Kingfisher PLC Specialty Retail 43,494,874 245,975,032 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 5,497,253 165,818,919 Serco Group PLC Commercial Services & Supplies 42,875,357 90,173,184 Sky PLC Media 9,409,666 151,732,248 Standard Chartered PLC Banks 2,551,870 40,798,242 Tesco PLC Food & Staples Retailing 43,287,465 140,661,951 Vodafone Group PLC Wireless Telecommunication Services 38,800,571 151,434,631 1,806,582,715 United States 36.6% b Actavis PLC Pharmaceuticals 510,959 156,767,331 American International Group Inc. Insurance 5,094,260 298,574,579 Amgen Inc. Biotechnology 1,993,750 311,543,375 Apache Corp. Oil, Gas & Consumable Fuels 1,224,340 73,264,506 Baker Hughes Inc. Energy Equipment & Services 2,727,884 175,839,403 Templeton Growth Fund, Inc. Statement of Investments, May 31, 2015 (unaudited) (continued) Best Buy Co. Inc. Specialty Retail 2,414,460 83,781,762 Capital One Financial Corp. Consumer Finance 989,000 82,640,840 a Chesapeake Energy Corp. Oil, Gas & Consumable Fuels 10,554,780 148,927,946 Chevron Corp. Oil, Gas & Consumable Fuels 1,528,510 157,436,530 Cisco Systems Inc. Communications Equipment 7,207,250 211,244,497 Citigroup Inc. Banks 6,890,580 372,642,566 Comcast Corp., Special A Media 6,353,820 368,521,560 CVS Health Corp. Food & Staples Retailing 1,281,900 131,240,922 b Gilead Sciences Inc. Biotechnology 446,390 50,116,205 b Google Inc., A Internet Software & Services 152,600 83,215,832 Halliburton Co. Energy Equipment & Services 1,197,580 54,370,132 Hewlett-Packard Co. Technology Hardware, Storage & Peripherals 8,504,900 284,063,660 JPMorgan Chase & Co. Banks 3,542,510 233,026,308 Medtronic PLC Health Care Equipment & Supplies 4,059,560 309,825,619 b Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods 2,969,730 138,092,445 Microsoft Corp. Software 10,439,430 489,191,690 Morgan Stanley Capital Markets 7,102,520 271,316,264 b,d Navistar International Corp. Machinery 5,754,190 152,370,951 b News Corp., A Media 2,728,302 41,333,775 Noble Corp. PLC Energy Equipment & Services 4,837,980 81,036,165 Pfizer Inc. Pharmaceuticals 10,415,680 361,944,880 SunTrust Banks Inc. Banks 4,098,280 174,914,590 Target Corp. Multiline Retail 1,822,100 144,528,972 Twenty-First Century Fox Inc., A Media 5,686,150 191,054,640 United Parcel Service Inc., B Air Freight & Logistics 2,154,350 213,754,607 Verizon Communications Inc. Diversified Telecommunication Services 1,870,841 92,494,379 The Walt Disney Co. Media 559,416 61,742,744 6,000,819,675 Total Common Stocks (Cost $13,001,564,141) 15,831,821,339 Preferred Stocks (Cost $200,646,429) 0.8% Brazil 0.8% b Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 17,262,556 133,439,558 Total Investments before Short Term Investments (Cost $13,202,210,570) 15,965,260,897 Short Term Investments 3.3% Principal Amount * Time Deposits 2.4% Canada 1.5% Bank of Montreal, 0.05%, 6/01/15 40,000,000 40,000,000 National Bank of Canada, 0.01%, 6/01/15 54,000,000 54,000,000 Royal Bank of Canada, 0.05%, 6/01/15 150,000,000 150,000,000 244,000,000 United States 0.9% Scotia Capital Markets, 0.06%, 6/01/15 141,000,000 141,000,000 Total Time Deposits (Cost $385,000,000) 385,000,000 Total Investments before Money Market Funds (Cost $13,587,210,570) 16,350,260,897 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $155,196,121) 0.9% Money Market Funds 0.9% United States 0.9% b,e Institutional Fiduciary Trust Money Market Portfolio 155,196,121 155,196,121 Templeton Growth Fund, Inc. Statement of Investments, May 31, 2015 (unaudited) (continued) Total Investments (Cost $13,742,406,691) 100.6% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a A portion or all of the security is on loan at May 31, 2015. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Directors. At May 31, 2015, the value of this security was $9,148,012, representing 0.06% of net assets. d See Note 5 regarding holdings of 5% voting securities. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Templeton Growth Fund, Inc. Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Growth Fund, Inc. (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Directors (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Time deposits are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended May 31, 2015, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Nam e of Issuer of Period Additions Reductions Period Period Incom e Gain (Loss) Non-Controlled Affiliates Navistar International Corp. - - $ $ - $ - Total Affiliated Securities (Value is 0.93% of Net Assets) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 15,965,260,897 $ - $ - $ 15,965,260,897 Short Term Investments 155,196,121 385,000,000 - 540,196,121 Total Investments in Securities $ 16,120,457,018 $ 385,000,000 $ - $ 16,505,457,018 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Growth Fund, Inc. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
